Case 1:20-mj-03939-LFL Document 3 Entered on FLSD Docket 11/04/2020 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

                             CASE NO. 20-mj-03939-LOUIS

 UNITED STATES OF AMERICA,

        Plaintiff,

 v.

 DAMIAN LAMONT HEPBURN JR.,

      Defendant.
 ______________________________/

                                   DETENTION ORDER

        Pursuant to 18 U.S.C. § 3142(f), on November 4, 2020, a hearing was held to

 determine whether defendant DAMIAN LAMONT HEPBURN JR. should be detained

 prior to trial. Having considered the factors enumerated in 18 U.S.C. § 3142(g), this

 Court finds that no condition or combination of conditions will reasonably assure the

 appearance of this defendant as required. Therefore, it is hereby ordered that the

 defendant DAMIAN LAMONT HEPBURN JR. be detained prior to trial and until the

 conclusion thereof.

        In accordance with the provisions of Title 18, United States Code, Section

 3142(i), the Court hereby makes the following findings of fact and statement of reasons

 for the detention:

        1. The defendant is charged by criminal complaint in the Southern District of

 Florida with possession of 15 or more unauthorized access devices in violation of 18

 U.S.C. § 1029(a)(3) and aggravated identity theft in violation of 18 U.S.C. §

 1028A(a)(1).
Case 1:20-mj-03939-LFL Document 3 Entered on FLSD Docket 11/04/2020 Page 2 of 3




        2. The weight of the evidence against the defendant is substantial. The

 government proffered that on September 1, 2020, law enforcement officers executed a

 search warrant at a residence. During the execution of the search warrant, law

 enforcement officers observed throughout the residence ledgers containing personally

 identifiable information (PII), mailers and numerous debit cards from the California

 Employment Development Department ("EDD").

        Law enforcement officers encountered the defendant at the residence during the

 search. The defendant had two EDD debit cards on his person with a balance of

 $12,600.00 and $6,400.00, respectively. Each debit card had initially been loaded with

 $18,600.00. Law enforcement officers searched the defendant’s cell phone and

 discovered an email confirming the benefits application for one of the debit cards. One

 of the debit cards was mailed to the address listed on the defendant’s driver’s license. A

 search of the defendant’s cell phone revealed PII belonging to 20 individuals, including

 the two victims listed on the debit cards.

        3. The pertinent history and characteristics of the defendant support pretrial

 detention. The defendant was born on October 26, 1995, in Miami Florida. The

 defendant has multiple probation violations, was sentenced in May 2019 to a term of

 imprisonment for violating probation and was on supervised release at the time of the

 instance offense because he had been convicted of access device fraud. Title 18,

 United States Code, Section 3142(g)(3)(A).

        4. The Court specifically finds, that there are no conditions or combination of

 conditions which reasonably will assure the defendant's appearance as required. The

 defendant is facing approximately four years of imprisonment if convicted of the instant
Case 1:20-mj-03939-LFL Document 3 Entered on FLSD Docket 11/04/2020 Page 3 of 3




 offense and committed the instant offense while on supervised release, leading the

 Court to believe that the defendant cannot follow court orders and would be a flight risk

 if released on bond. Based upon the above findings of fact, which were supported by a

 preponderance of the evidence, the Court has concluded that this defendant presents a

 risk of flight.

         The Court hereby directs:

                   (a) That the defendant be committed to the custody of the Attorney

 General for confinement in a corrections facility separate, to the extent practical, from

 persons awaiting or serving sentences or being held in custody pending appeal;

                   (b) That the defendant be afforded reasonable opportunity for private

 consultation with counsel; and

                   (c) That, on order of a court of the United States or on request of an

 attorney for the Government, the person in charge of the corrections facility in which the

 defendant is confined deliver the defendant to a United States Marshal for the purpose

 of an appearance in connection with a court proceeding.

         DONE AND ORDERED at Miami, Florida, this the 4th day of November, 2020.




                                ______________________________________
                                JOHN J. O'SULLIVAN
                                CHIEF UNITED STATES MAGISTRATE JUDGE
